Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/824668 filed on 03/19/20. 

Claims 1-20 are remain pending in the application.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gressel et al. (US Pub. 2019/0023451).

As to claims 1, 8 and 15 the prior art teaches a computer method for optimizing the shipping of wall panels, comprising: 

analyzing, by at least one processor, a building model, wherein a set of wall panels are isolated (see fig 2-5 paragraph 0040-0049); 

processing, by at least one processor, a first set of data associated each of the set of wall panels, wherein the first set of data is related to members of the wall panel and the interface between these members (see fig 2-6 paragraph 0079-0087 and summary); 

grouping, by at least one processor, a first group of the set of wall panels into a bundle, wherein the first group of wall panels is based on the processed first set of data (see fig 1-6 paragraph 0084-0092); 

analyzing, by at least one processor, the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel (see fig 2-7 paragraph 0090-0097 and background); 

manipulating, by at least one processor the bundle of wall panels based on limitations of the shipping vessel (see fig 3-8 paragraph 0094-0102); 

and generating, by at least one processor, a graphical representation of the bundle and the position of the bundle within the shipping vessel (see fig 3-8 paragraph 0098-0107).

As to claims 2, 9 and 16 the prior art teaches further comprising, simulating, by at least one processor, the assembly process of the wall panel based on the interface of the members (see fig 6-10 paragraph 0105-0110 and summary).

As to claims 3, 10 and 17, the prior art teaches further comprising, incorporating, by at least one processor a set of spacers between the wall panels of the bundle, wherein the spacers are positioned at predetermined locations (see fig 2-6 paragraph 0109-0117).

As to claims 4, 11 and 18 the prior art teaches wherein the manipulation of the bundle, further comprising, altering, by at least one processor, the wall panels based on the interfaces between the members, wherein the wall panels are separated into sections (see fig 3-8 paragraph 0092-0100).

As to claims 5, 12 and 19 the prior art teaches further comprising, grouping, by at least one processor, the sections based on an assembly process of the wall panel (see fig 3-8 paragraph 0095-0103 and background). 

As to claims 6, 13 and 20 the prior art teaches further comprising, determining, by at least one processor, the interface between the isolated wall panels, where a set of data is created related to the wall panel relationship in reference to the model design (see fig 6-11 paragraph 0082-0089).

As to claims 7 and 14 the prior art teaches wherein the organization of the wall panels within the shipping vessel is based on an assembly process of the wall panels (see fig 6-11 paragraph 0086-0097 and summary).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851